In an action to recover on a promissory note, the defendant appeals from a judgment of the Supreme Court, Nassau County (Morrison, J.), entered November 19, 1984, which, after a nonjury trial, was in favor of the plaintiff in the principal sum of $10,000.
Ordered that the judgment is affirmed, with costs.
The defendant is the maker of a promissory note, dated December 23, 1982, in the amount of $10,000, payable to the plaintiff on or before January 7, 1983. Because the note was not payable "to order or to bearer” (see, UCC 3-104 [1] [d]), the plaintiff payee did not hold it in due course (UCC 3-805) and was, therefore, subject to the defense of want or failure of consideration (UCC 3-306 [c]). However, the evidence adduced at trial supports the trial court’s determination that there was ample consideration for the defendant’s promise to pay, inasmuch as the note was given to secure a loan of $10,000 by the plaintiff to the defendant.
We have considered the defendant’s remaining contentions and find them to be unavailing. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.